Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a 371 of PCT/US2018/000226 08/16/2018, which claims benefit of 62/547,407 08/18/2017.
2.	Amendment of claims 1, 7 and 15, and cancelation of claims 6, 9, 12-14, 17, 20-38, 41-42, and 45-46 in the amendment filed on 10/8/2021 is acknowledged.  Claims 1-5, 7-8, 10-11, 15-16, 18-19, 39-40, 43-44, and 47-52 are pending in the application.
Reasons for Allowance

3.	Since Kobayashi et al. ‘831 and Dudrick et al.  ‘721 do not disclose the instant compositions, therefore they are distinct from the instant invention. Therefore the rejection of claims 1-5, 7-8, 10-11, 15-16, 18-19, 39-40, 43-44 under 35 U.S.C. 103 (a) over Kobayashi et al. ‘831 and Dudrick et al.  ‘721 has been overcome in the amendment filed on 10/08/2021.  Since claims 6, 9, 12-14, 17, and 20-22 have been canceled, therefore the rejection of claims 6, 9, 12-14, 17, and 20-22 under 35 U.S.C. 103 (a) has been obviated herein.
4. 	Claims 1-5, 7-8, 10-11, 15-16, 18-19, 39-40, 43-44, and 47-52 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant compositions has not been found. Claims 1-5, 7-8, 10-11, 15-16, 18-19, 39-40, 43-44, and 47-52 are allowed. 

                Conclusion
Any inquiry concerning this communication or earlier communications from the	
examiner should be directed to REI TSANG SHIAO whose telephone number is  (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

November 09, 2021